—Judgment, Supreme Court, New York County (Richard Lowe, III, J.), rendered November 8, 1991, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 12 Vi to 25 years, unanimously modified on the law, the facts and as a matter of discretion in the interest of justice to reduce the sentence to 8 to 16 years, and otherwise affirmed.
Defendant’s contention that the court’s Allen charge (Allen v United States, 164 US 492) impermissibly shifted the burden of proof is unpreserved as a matter of law (CPL 470.05 [2]), and we decline to review it in the interest of justice. If we were to review it, we would find that the charge, viewed as a whole, merely exhorted the jurors to keep their minds open *187and not to speculate, and did not impose an "affirmative obligation * * * to supply concrete reasons 'based upon the evidence’ for [an] inclination to acquit” (People v Antommarchi, 80 NY2d 247, 251-252).
We find the sentence excessive to the extent indicated, and modify the judgment of conviction accordingly. Concur — Murphy, P. J., Ellerin, Kupferman and Nardelli, JJ.